832 F.2d 1057
Charles MILLER, Petitioner-Appellant,v.James GREER, Warden, Menard Correctional Center, Respondent-Appellee.
No. 84-2679.
United States Court of Appeals,Seventh Circuit.
Nov. 3, 1987.

Judith Kirby, Springfield, Ill., for petitioner-appellant.
James V. Cinotto, Springfield, Ill., for respondent-appellee.
Before BAUER, Chief Judge, CUMMINGS, WOOD, CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, and RIPPLE, Circuit Judges.
FLAUM, Circuit Judge.


1
Upon remand from the United States Supreme Court, --- U.S. ----, 107 S. Ct. 3102, 97 L. Ed. 2d 618.  IT IS ORDERED that the opinion and judgment reversing the judgment of the district court and remanding the matter with instructions to order Miller's release from custody is hereby VACATED.    United States v. Greer, 789 F.2d 438 (7th Cir.1986) (en banc ).  The judgment of the district court denying a petition for a writ of habeas corpus is hereby AFFIRMED.